Citation Nr: 1724031	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  13-20 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent disabling for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Dow, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to November 1973, including service in the Republic of Vietnam.

This case comes before the Board of Veteran's Appeals (Board) from an October 2010 rating decision by the United States Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.

The case was previously before the Board in March 2014.  


FINDINGS OF FACT

1.  The Veteran's PTSD is productive of occupational and social impairment, with deficiencies in most areas.

2.  At no time during the period on appeal did the Veteran's PTSD symptoms more closely approximate complete social and occupational impairment.

3.  It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating for PTSD are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Higher rating for PTSD

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been rated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran' s symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-IV as a number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness. Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers); a score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV. While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

VA adopted a rule regarding the use of the Diagnostic and Statistical Manual of Mental Disorders (DSM) 5th Edition (DSM-5) with regard to all applications for benefits relating to mental disorders.  80 Fed. Reg. 14, 308 (March 19, 2015).  The rule applies to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014.  The rule does not apply to claims that were pending before the Board of Veterans' Appeals (i.e., certified for appeal to the Board on or before August 4, 2014), the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the AOJ. Id.  This rule updates 38 C.F.R. Parts 3 and 4, including Section 4.125, to reflect that the DSM-IV was rendered obsolete by the publication of the DSM-5 in May 2013.  Global Assessment of Functioning (GAF) scores were removed from DSM-5.

The Veteran has appealed his initial rating of 50 percent for his PTSD.  He contends that his PTSD is worse than the assigned rating as he has not had long term employment since 2002 and he has been unable to maintain a relationship with his children.

Dr. E.H., a private physician at Goldsboro Psychiatric Clinic, diagnosed the Veteran with PTSD in September 2009.  At the time of the examination, the Veteran was 58 years old, had been divorced for seven years, and had not worked since 2006.  Upon examination, the Veteran reported nightmares twice per month with night sweats lasting five minutes.  He was able to sleep seven to eight hours per night.  He reported flashbacks and panic attacks on rare occasions lasting 30 minutes.  The examiner stated that the Veteran was hypervigilant.  He was easily startled, angered, or agitated.  The Veteran was noted as socializing frequently with family and friends.  He felt depressed twenty five percent of the time.  The Veteran was placed on medication to assist in sleeping.  The examiner concluded that the Veteran was unable to sustain work relationships.  The examiner stated that the Veteran was permanently and totally disabled and unemployable.  

A patient assessment in December 2009 with Dr. E.H. showed one week of nightmares within the past month and one to two flashbacks.  The Veteran had a startle response and was hypervigilant.  He did not report any panic attacks.  He reported rarely socializing with friends and family.  In March 2010, nightmares were no longer as severe, with only occasional flashbacks.  

The Veteran had a VA examination for PTSD in August 2010.  The examiner characterized his occupational and social impairment as resulting in reduced reliability and productivity.  The Veteran reported being divorced and living with his parents.  He stated that he had children but did not see them.  He was employed following discharge from the military by working in construction and as a truck driver but he had not worked in years due to his extreme anger and irritability.  The examiner indicated that the Veteran had lost jobs due to his temper.  The Veteran stated that he had totally isolated himself and was not able to maintain any social or interpersonal relationships.  On mental status examination, the Veteran was oriented in all spheres.  He had good eye contact, affect and mood were depressed.  His speech and concentration were normal.  There was no sense of suspiciousness, delusions, obsessive rituals, hallucinations, or suicidal ideations.  His memory and judgment were intact.  He was able to think abstractly and had normal thought processes.   A GAF score of 50 was assigned.  The examiner indicated that the Veteran had recurrent memories and dreams of the event, a decreased interest in usual activities, detachment from others, difficulty sleeping, irritability, anger, startle response, and hypervigilance that were chronic and also caused occupational and social impairment.  The examiner stated that the Veteran had no social or interpersonal relationships and that he had difficulty with family role functioning.  The examiner stated that the Veteran was unable to maintain employment due to his anger and irritability, adding that the Veteran had trouble with any sort of relationship and had not worked due to his extreme anger and irritability.

In October 2013, at a follow up appointment with Dr. E.H., the Veteran had between 7 and 8 hours of broken sleep per night.  He had occasional nightmares, flashbacks, and night sweats.  Panic attacks occurred rarely.  No visual or auditory hallucinations were reported.  Upon mental examination, the Veteran had eye contact, was cooperative, alert, and able to concentrate and oriented in all spheres.   His mood was euthymic, with a normal affect.  His thought process was goal directed.  A GAF score of 45 was noted.

In December 2014, the Veteran reported occasional nightmares weekly with four to eight hours of broken sleep each night.  He rarely had panic attacks.  He occasionally had flashbacks or night sweats.  Upon mental examination, the Veteran was cooperative, able to concentrate and oriented in all spheres.  His mood was euthymic with a normal affect.  His thought process was linear and goal directed.  He was able to use his judgment and insight to draw conclusions, understand facts, and problem solve.  A GAF score of 45 was noted.

Pursuant to the Board's remand, the Veteran had a VA examination for PTSD in February 2016.  The examiner characterized the Veteran's occupational and social impairment as resulting in mild or transient symptoms that decreased work efficiency and ability to perform occupational tasks.  The Veteran reported living with his elderly parents and taking care of them.  He reported contact with one of his children a few months ago.  The Veteran stated that he had "a couple" of friends who he occasionally played the guitar and socialized with.  His primary hobbies were playing the guitar and fishing.  He engaged in household chores, personal hygiene, and enjoyed spending time alone remarking that he may watch a movie, go to a flea market, or go fishing.  He noted sleep difficulties, averaging four to five hours of sleep each night.  The Veteran had chronic sleep impairment and difficulty in establishing and maintaining effective work and social relationships.  The examiner provided a GAF score of 65; however, the examiner indicated that the Veteran's presentation was guarded and that he tried to present himself in a positive manner.  The examiner added that the Veteran's PTSD was productive of irritable behavior and angry outbursts.

Analysis

Based on a review of the lay and medical evidence, the Board finds that the Veteran's PTSD most closely approximates the criteria for a 70 percent rating.  In reaching this determination, the Board observes that the Veteran's GAF scores range primarily between 45 and 50, which as noted above reflects serious symptoms, including difficulty maintaining employment.

The preponderance of the evidence, however, shows that his PTSD symptoms do not more closely approximate the criteria for a 100 percent rating at any time during the evaluation period.  At no time during the appeal period is it shown that the Veteran had total occupational and social impairment, due to such psychiatric symptoms as: gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, or other symptoms of similar gravity; no such symptoms have been shown.  The criteria for a schedular 100 percent rating are not met or approximated at any time during the appeal period.





III. TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor). 

The Veteran's service-connected disabilities are PTSD, now rated as 70 percent disabling, tinnitus, rated as 10 percent disabling and bilateral hearing loss, which is evaluated as noncompensably disabling.  As such, his service-connected disabilities satisfy the schedular criteria set forth in 38 C.F.R. § 38 C.F.R. § 4.16(a).

In the Veteran's application for TDIU (Form 21-8940) in April 2015, he stated that he was unable to follow any substantially gainful occupation solely due to his PTSD.  The Veteran indicated that he was last employed as a truck driver with Bama Excavating from 1999 until 2002.  He was previously employed with a Vietnam Veteran donation pickup service where he was a truck driver from 1997 to 1999.  The Veteran stated that he previously had numerous part time jobs being self employed as a handyman.  He indicated that he had no income within the past year and that he was not presently employed.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  In reaching this determination, the Board finds that the impairment attributable to the Veteran's PTSD, when combined with his tinnitus and bilateral hearing loss, make it unlikely that he could obtain and retain gainful employment in light of his education, training and work experience.  



ORDER

Subject to the law and regulations governing payment of monetary benefits, a 70 percent rating for PTSD is granted effective August 6, 2009.

Subject to the law and regulations governing payment of monetary benefits, a TDIU is granted effective August 6, 2009.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


